             Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 1 of 17

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00134 JAM

11                                 Plaintiff,            STIPULATION AND [PROPOSED] PROTECTIVE
                                                         ORDER
12                          v.

13   TANG JUAN (aka Juan Tang),

14                                Defendant.

15

16                                              I.   STIPULATION
17          It is hereby stipulated and agreed by the parties and their respective counsel, as follows:

18          1. Pursuant to its on-going disclosure obligations, the United States hereby makes available for

19 review under Federal Rule of Criminal Procedure 16, discovery produced in United States v. Guan Lei

20 (Central District of California Case No. 8:20-cr-00127-MWF) and United States v. Chen Song
21 (Northern District of California Case No. 3:21-CR-011 WHA).

22          2. These discovery materials are subject to protective orders in the Northern and Central

23 Districts of California. Copies of those protective orders are attached as Exhibits A and B.

24          3. In order to be provided access to the discovery materials from the Northern and Central

25 Districts of California, all counsel for defendant Tang, and their staffs, including any retained

26 investigators, translators, experts, or consultants, stipulate and agree to be bound by the terms of the

27 protective orders contained in Exhibits A and B.

28


      STIPULATION AND PROTECTIVE ORDER                   1
           Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 2 of 17

 1        IT IS SO STIPULATED.

 2

 3   Dated: March 15, 2021                                PHILLIP A. TALBERT
                                                          Acting United States Attorney
 4

 5                                                 By: /s/ HEIKO P. COPPOLA
                                                       HEIKO P. COPPOLA
 6                                                     Assistant United States Attorney
 7

 8                                                        /s/ MALCOLM SEGAL
                                                          MALCOLM SEGAL
 9                                                        Counsel for Tang Juan
10                                                        /s/ THOMAS JOHNSON
                                                          THOMAS JOHNSON
11                                                        Counsel for Tang Juan
12                                                        /s/ PATRICK WONG
                                                          PATRICK WONG
13                                                        Counsel for Tang Juan
14

15
                                         [PROPOSED] ORDER
16        For good cause shown, the stipulation of counsel in the above-entitled case, is approved and
17

18        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

19
     Dated: __________________________
             March 17, 2021
20                                                  THE HONORABLE JEREMY D. PETERSON
                                                    UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


     STIPULATION AND PROTECTIVE ORDER                 2
Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 3 of 17




                      EXHIBIT A
          Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 4 of 17


 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
 4   GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorneys
 5   Terrorism and Export Crimes Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
 8        E-mail:    william.rollins@usdoj.gov
                     george.pence@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                          UNITED STATES DISTRICT COURT

13                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,             No. SACR 20-127-MWF

15             Plaintiff,                  PROTECTIVE ORDER REGARDING
                                           DISCOVERY CONTAINING PERSONAL
16             v.                          IDENTIFYING INFORMATION AND
                                           PRIVACY ACT INFORMATION
17 GUAN LEI,

18             Defendant.

19

20

21        The Court has read and considered the parties’ Stipulation for
22   a Protective Order Regarding Discovery Containing Personal
23   Identifying Information and Privacy Act Information, filed by the
24   government and defendant GUAN LEI (“defendant”) in this matter,
25   which this Court incorporates by reference into this order, and FOR
26   GOOD CAUSE SHOWN the Court hereby FINDS AND ORDERS as follows:
27        1.   The government’s discovery in this case relates to
28   defendant’s alleged crimes, that is, violations of 18 U.S.C. § 1542
          Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 5 of 17


 1   (visa fraud); 18 U.S.C. § 1001 (false statements); and 18 U.S.C.

 2   § 1519 (destruction of evidence).

 3        2.   A protective order for the discovery is necessary so that

 4   the government can produce to the defense materials containing third

 5   parties’ PII.    The Court finds that disclosure of this information

 6   without limitation risks the privacy and security of the

 7   information’s legitimate owners.      Because the government has an

 8   ongoing obligation to protect third parties’ PII, the government

 9   cannot produce to defendant an unredacted set of discovery

10   containing this information without this Court entering the

11   Protective Order.    Moreover, PII makes up a significant part of the

12   discovery in this case and such information itself, in many

13   instances, has evidentiary value.         If the government were to attempt

14   to redact all this information in strict compliance with Federal

15   Rule of Criminal Procedure 49.1, the Central District of

16   California’s Local Rules regarding redaction, and the Privacy Policy

17   of the United States Judicial Conference, the defense would receive

18   a set of discovery that would be highly confusing and difficult to

19   understand, and it would be challenging for defense counsel to

20   adequately evaluate the case, provide advice to defendant, or

21   prepare for trial.

22        3.   An order is also necessary because the government intends

23   to produce to the defense materials that may contain information

24   within the scope of the Privacy Act, 5 U.S.C. § 552a (“Privacy Act

25   Information”).   The Court finds that, to the extent that these

26   materials contain Privacy Act information, disclosure is authorized

27   pursuant to 5 U.S.C. § 552a(b)(11).

28

                                           2
          Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 6 of 17


 1        4.    The purpose of this Protective Order is therefore to

 2   (a) allow the government to comply with its discovery obligations

 3   while protecting this sensitive information from unauthorized

 4   dissemination, and (b) provide the defense with sufficient

 5   information to adequately represent defendant.

 6        5.    Accordingly, the discovery that the government will

 7   provide to defense counsel in the above-captioned case will be

 8   subject to this Protective Order, as follows:

 9              a.   As used herein, “PII Materials” includes any

10   information that can be used to identify a person, including a name,

11   address, date of birth, Social Security number, driver’s license

12   number, telephone number, account number, email address, or personal

13   identification number.

14              b.   “Confidential Information” refers to any document or

15   information containing PII Materials that the government produces to

16   the defense pursuant to this Protective Order and any copies

17   thereof.

18              c.   “Defense Team” includes (1) defendant’s counsel of

19   record (“defense counsel”); (2) other attorneys at defense counsel’s

20   law firm who may be consulted regarding case strategy in this case;

21   (3) defense investigators who are assisting defense counsel with

22   this case; (4) retained experts or potential experts; and

23   (5) paralegals, legal assistants, and other support staff to defense

24   counsel who are providing assistance on this case.         The Defense Team

25   does not include defendant, defendant’s family members, or any other

26   associates of defendant.

27              d.   The government is authorized to provide defense

28   counsel with Confidential Information marked with the following

                                           3
          Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 7 of 17


 1   legend: “CONFIDENTIAL INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE

 2   ORDER.”   The government may put that legend on the digital medium

 3   (such as DVD or hard drive) or simply label a digital folder on the

 4   digital medium to cover the content of that digital folder.            The

 5   government may also redact any PII contained in the production of

 6   Confidential Information.

 7              e.   If defendant objects to a designation that material

 8   contains Confidential Information, the parties shall meet and

 9   confer.   If the parties cannot reach an agreement regarding

10   defendant’s objection, defendant may apply to this Court to have the

11   designation removed.

12              f.   Defendant and the Defense Team shall use the

13   Confidential Information solely to prepare for any pretrial motions,

14   plea negotiations, trial, and sentencing hearing in this case, as

15   well as any appellate and post-conviction proceedings.

16              g.   The Defense Team shall not permit anyone other than

17   the Defense Team to have possession of Confidential Information,

18   including defendant, while outside the presence of the Defense Team.

19              h.   Defendant may review PII Materials only in the

20   presence of a member of the Defense Team, who shall ensure that

21   defendant is never left alone with any PII Materials.         At the

22   conclusion of any meeting with defendant at which defendant is

23   permitted to view PII Materials, defendant must return any PII

24   Materials to the Defense Team, and the member of the Defense Team

25   present shall take all such materials with him or her.          Defendant

26   may not take any PII Materials out of the room in which defendant is

27   meeting with the Defense Team.

28

                                           4
          Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 8 of 17


 1                i.   Defendant may see and review Confidential Information

 2   as permitted by this Protective Order, but defendant may not copy,

 3   keep, maintain, or otherwise possess any Confidential Information in

 4   this case at any time.    Defendant also may not write down or

 5   memorialize any data or information contained in the Confidential

 6   Information.

 7                j.   The Defense Team may review Confidential Information

 8   with a witness or potential witness in this case, including

 9   defendant.    A member of the Defense Team must be present if PII

10   Materials are being shown to a witness or potential witness.           Before

11   being shown any portion of Confidential Information, however, any

12   witness or potential witness must be informed of, and agree in

13   writing to be bound by, the requirements of the Protective Order.

14   No member of the Defense Team shall permit a witness or potential

15   witness to retain Confidential Information or any notes generated

16   from Confidential Information.

17                k.   The Defense Team shall maintain Confidential

18   Information safely and securely, and shall exercise reasonable care

19   in ensuring the confidentiality of those materials by (1) not

20   permitting anyone other than members of the Defense Team, defendant,

21   witnesses, and potential witnesses, as restricted above, to see

22   Confidential Information; (2) not divulging to anyone other than

23   members of the Defense Team, defendant, witnesses, and potential

24   witnesses, the contents of Confidential Information; and (3) not

25   permitting Confidential Information to be outside the Defense Team’s

26   offices, homes, vehicles, or personal presence.

27                l.   To the extent that defendant, the Defense Team,

28   witnesses, or potential witnesses create notes that contain, in

                                           5
          Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 9 of 17


 1   whole or in part, Confidential Information, or to the extent that

 2   copies are made for authorized use by members of the Defense Team,

 3   such notes, copies, or reproductions become Confidential Information

 4   subject to the Protective Order and must be handled in accordance

 5   with the terms of the Protective Order.

 6             m.   The Defense Team shall use Confidential Information

 7   only for the litigation of this matter and for no other purpose.

 8   Litigation of this matter includes any appeal filed by defendant and

 9   any motion filed by defendant pursuant to 28 U.S.C. § 2255.            In the

10   event that a party needs to file Confidential Information with the

11   Court or divulge the contents of Confidential Information in court

12   filings, the filing should be made under seal.        If the Court rejects

13   the request to file such information under seal, the party seeking

14   to file such information publicly shall provide advance written

15   notice to the other party to afford such party an opportunity to

16   object or otherwise respond to such intention.        If the other party

17   does not object to the proposed filing, the party seeking to file

18   such information shall redact any PII Materials and make all

19   reasonable attempts to limit the divulging of PII Materials.

20             n.   Any Confidential Information inadvertently produced

21   in the course of discovery prior to entry of the Protective Order

22   shall be subject to the terms of this Protective Order.          If

23   Confidential Information was inadvertently produced prior to entry

24   of the Protective Order without being marked “CONFIDENTIAL

25   INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE ORDER,” the government

26   shall reproduce the material with the correct designation and notify

27   defense counsel of the error.     The Defense Team shall take immediate

28   steps to destroy the unmarked material, including any copies.

                                           6
          Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 10 of 17


 1             o.    Confidential Information shall not be used by any

 2   member of the defense team, in any way, in any other matter, absent

 3   an order by this Court.     All materials designated subject to the

 4   Protective Order maintained in the Defense Team’s files shall remain

 5   subject to the Protective Order unless and until such order is

 6   modified by this Court.     Within 30 days of the conclusion of

 7   appellate and post-conviction proceedings, defense counsel shall

 8   return all PII Materials or certify that such materials have been

 9   destroyed, or certify that such materials are being kept pursuant to

10   the California Business and Professions Code and the California

11   Rules of Professional Conduct.

12             p.    In the event that there is a substitution of counsel

13   prior to when such documents must be returned, new defense counsel

14   must be informed of, and agree in writing to be bound by, the

15   requirements of the Protective Order before defense counsel

16   transfers any Confidential Information to the new defense counsel.

17   New defense counsel’s written agreement to be bound by the terms of

18   the Protective Order must be returned to the Assistant U.S. Attorney

19   assigned to the case.    New defense counsel then will become the

20   Defense Team’s custodian of materials designated subject to the

21   Protective Order and shall then become responsible, upon the

22   conclusion of appellate and post-conviction proceedings, for:

23   (1) returning to the government, certifying the destruction of, or

24   retaining pursuant to the California Business and Professions Code

25   and the California Rules of Professional Conduct all PII Materials.

26             q.    Defense counsel shall advise defendant and all

27   members of the Defense Team of their obligations under the

28   Protective Order and ensure their agreement to follow the Protective

                                           7
          Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 11 of 17


 1   Order, prior to providing defendant and members of the Defense Team

 2   with access to any materials subject to the Protective Order.

 3        IT IS SO ORDERED.

 4
     February 25, 2021
 5   DATE                                      MICHAEL W. FITZGERALD
                                               UNITED STATES DISTRICT JUDGE
 6

 7   Presented by:
 8
      /s/
 9   WILLIAM M. ROLLINS
     Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           8
Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 12 of 17




                       EXHIBIT B
             Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 13 of 17


 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BENJAMIN KINGSLEY (CABN 314192)
   ERIC CHENG (CABN 274118)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6937
             FAX: (415) 436-7234
 8           benjamin.kingsley@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                         ) Case No. CR 21-011 WHA
14                                                     )
             Plaintiff,                                ) STIPULATION AND PROTECTIVE ORDER
15                                                     ) [PROPOSED]
        v.                                             )
16                                                     )
     CHEN SONG,                                        )
17                                                     )
             Defendant.                                )
18                                                     )

19

20           With the agreement of the parties, the Court enters the following Protective Order:
21           Defendant is charged with visa fraud, in violation of 18 U.S.C. § 1546(a). Having received a
22 discovery request, the United States has produced and will continue to produce documents and other

23 materials pertaining to the defendant and the charged offense to defense counsel. The discovery that has

24 been produced and is to be provided includes documents or other materials falling into one or more of

25 the following categories (collectively, “Protected Information”):

26           1. Personal Identifying Information of any individual (other than his or her name), including
27               without limitation any person’s date of birth, social security number, residence or business
28               address, telephone numbers, email addresses, driver’s license number, professional license

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     CR 21-011 WHA
             Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 14 of 17


 1              number, family members names, or criminal histories (“Personal Identifying Information”);

 2          2. Financial information of any individual or business, including without limitation bank

 3              account numbers, credit or debit card numbers, account passwords, contact information, and

 4              taxpayer identification numbers (“Financial Information”); and

 5          3. Medical records or other patient information of any individual covered by the Health

 6              Insurance Portability and Accountability Act of 1996 (HIPAA) (“Medical Information”).

 7          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

 8          IT IS HEREBY ORDERED that the defendant, defense counsel of record for defendant, their

 9 investigators, assistants, and employees (collectively, “the defense team”) may review all discovery

10 material produced by the government. Defense counsel may also provide unredacted copies of

11 Protected Information to any experts retained to assist with the preparation of the defense in the

12 captioned case. The defendant, all members of the defense teams, and any experts who receive

13 discovery under this Order shall be provided a copy of this Order along with those materials and shall

14 initial and date the order reflecting their agreement to be bound by it. They must initial and

15 date prior to receipt.

16           The materials provided pursuant to this protective order may only be used for the specific

17    purpose of preparing or presenting a defense in this matter unless specifically authorized by the Court.

18            This Order shall also apply to any copies made of any materials covered by this Order.

19          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

20 shall provide any discovery material produced by the government—whether or not the material

21 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

22 any person who is not a member of the defense team) or make any public disclosure of the same, other

23 than in a court filing, without the government’s express written permission or further order of this Court.

24 Notwithstanding the foregoing, when interviewing or speaking with a witness in the course of preparing

25 a defense, the defense team may review discovery material (with Protected Information entirely redacted

26 from the materials) with the witness, but only in the presence of a member of the defense team; the

27 defense team shall not permit the witness to retain, make copies of, or have unsupervised access to any

28 such materials. If a party files a pleading that references or contains or attaches Protected Information
     subject to this Order, that filing must be under seal.

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     CR 21-011 WHA
            Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 15 of 17


 1          IT IS FURTHER ORDERED that after any judgment or disposition has become final and there

 2 are no pending proceedings, challenges, appeals, or habeas motions in the case, and after the deadline

 3 for any 28 U.S.C. § 2255 motion has expired, the defendant and defense team shall destroy all

 4 documents and electronic media subject to this Protective Order, delete any electronic copies of such

 5 documents or electronic media, or return such documents or electronic media to the government.

 6 Notwithstanding the foregoing, defense counsel of record may retain one copy of documents or

 7 electronic media that would otherwise be subject to this Protective Order, to the extent it believes is

 8 necessary under its professional obligations, subject to the other restrictions of this Protective Order.

 9          This stipulation is without prejudice to either party applying to the Court to modify the terms of

10 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

11 party even after the conclusion of district court proceedings in this case.

12

13     IT IS SO STIPULATED.                                  DAVID L. ANDERSON
                                                             United States Attorney
14

15
       Dated: 1/21/21                                        __/s/___________________________________
16                                                           BENJAMIN KINGSLEY
17                                                           ERIC CHENG
                                                             Assistant United States Attorneys
18
19
       Dated: 1/21/21                                        __/s/___________________________________
20                                                           EDWARD SWANSON
                                                             AUDREY BARRON
21                                                           JOHN HENRY HEMANN
22                                                           Counsel for Defendant Chen Song

23

24
       IT IS SO ORDERED.
25

26

27
       Dated:    January 22, 2021.                           HON. WILLIAM ALSUP
                                                             United States District Judge
28

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     CR 21-011 WHA
             Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 16 of 17


 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BENJAMIN KINGSLEY (CABN 314192)
   ERIC CHENG (CABN 274118)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6937
             FAX: (415) 436-7234
 8           benjamin.kingsley@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       ) Case No. CR 21-011 WHA
14                                                   )
             Plaintiff,                              ) STIPULATION AND [PROPOSED] AMENDMENT
15                                                   ) TO PROTECTIVE ORDER
        v.                                           )
16                                                   )
     CHEN SONG,                                      )
17                                                   )
             Defendant.                              )
18                                                   )

19           On January 22, 2021, the Court entered a protective order concerning discovery in this matter
20 (the “Protective Order”). Dkt. 50. That order permitted the defendant to review unredacted copies of

21 discovery material produced by the government, pursuant to certain requirements and limitations. At the

22 request of the defense, the government intends to produce additional discovery material concerning

23 other individual(s) charged in third-party criminal case(s) to the defense team. Because that discovery

24 material contains Protected Information (as defined in the Protective Order) of these third-party

25 individual(s), and to ensure that Protected Information is not subject to unauthorized disclosure or

26 misuse, at the request of the parties,

27           IT IS HEREBY ORDERED that the Protective Order is amended as follows:
28           1.      When producing discovery material regarding individuals charged in third-party criminal

     STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER
     CR 21-011 WHA
            Case 2:20-cr-00134-JAM Document 115 Filed 03/19/21 Page 17 of 17


 1 case(s), the government will inform the defense that such discovery relates to such third-party

 2 individual(s), and specify the Bates ranges of documents covered by such productions; and

 3          2.      The defense team may review with the defendant all discovery material so specified as

 4 pertaining to third-party criminal cases, but shall not provide a defendant with copies of, or permit

 5 defendant to make copies of, or have unsupervised access to, any such discovery material unless the

 6 Protected Information has first been entirely redacted from the discovery materials.

 7          The Protective Order otherwise remains in effect and not altered. This stipulation is without
 8 prejudice to either party applying to the Court to modify the terms of any protective order. This Court

 9 shall retain jurisdiction to modify this Order upon motion of either party even after the conclusion of

10 district court proceedings in this case. for 90 days only.

11

12     IT IS SO STIPULATED.                                   DAVID L. ANDERSON
                                                              United States Attorney
13

14
       Dated: 2/22/21                                         __/s/___________________________________
15                                                            BENJAMIN KINGSLEY
16                                                            ERIC CHENG
                                                              Assistant United States Attorneys
17

18
       Dated: 2/22/21                                         __/s/___________________________________
19                                                            EDWARD SWANSON
                                                              AUDREY BARRON
20                                                            JOHN HENRY HEMANN
21                                                            Counsel for Defendant Chen Song

22

23
       IT IS SO ORDERED.
24

25
       Dated:    February 23, 2021.                           HON. WILLIAM ALSUP
26                                                            United States District Judge
27

28

     STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER
     CR 21-011 WHA
